                                                                             Page 1 of 3


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



KEVIN JOSEPH WALSH,

      Petitioner,

v.                                                         4:16cv531–WS/GRJ

SECRETARY, DEP’T
OF CORRECTIONS,

      Respondent.



              ORDER ADOPTING THE MAGISTRATE JUDGE’S
                  REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 59) docketed May 1, 2019. The magistrate judge recommends that Kevin

Joseph Walsh’s second amended petition for writ of habeas corpus be denied.

Walsh has filed objections (ECF No. 21) to the magistrate judge’s report and

recommendation regarding claims one and two of his nine-claim second amended

petition for writ of habeas corpus.

      Having reviewed the record in light of Walsh’s objections, the undersigned

finds no meritorious basis for rejecting the magistrate judge’s report and
                                                                               Page 2 of 3


recommendation as to any of Walsh’s nine claims, including claims one and two.

Like the magistrate judge, the undersigned finds that Walsh has failed to show that

he is entitled to relief under 28 U.S.C. § 2254. Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 58) is

hereby ADOPTED and incorporated by reference into this order.

      2. Walsh’s motion (ECF No. 60) requesting expansion of the record is

GRANTED. The court has considered the exhibits attached to the motion but

nonetheless finds that relief is due to be denied.

      3. Walsh’s second amended petition for writ of habeas corpus (ECF No. 27)

is DENIED.

      4. The clerk shall enter judgment stating: "The petitioner's second amended

petition for writ of habeas corpus is DENIED.”

      5. A certificate of appealability is DENIED.

      6. Leave to appeal in forma pauperis is DENIED.

      DONE AND ORDERED this              17th        day of   June   , 2019.




                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
Page 3 of 3
